John A. Fogleman, Justice, concurring in part, dissenting in part. I am unable to find any abuse of the circuit judge’s discretion when he rendered judgment for the full amount of the bond in Cleburne County, particularly in view of the fact that appellants were relieved of any obligation on a $10,000 bond for the appearance of Jones in Van Burén County. Under the very wording of the statutes, it is necessary for us to do this in order to modify the trial court’s judgment as the majority has done and what is more, the majority has no basis whatever for arbitrarily fixing the recovery from the sureties at $2,500, sua sponte. I respectfully dissent from that part of the opinion and judgment, but otherwise concur.